Title: To George Washington from Clement Biddle, 23 July 1783
From: Biddle, Clement
To: Washington, George


                        
                            Dear General
                            Philada July 23. 1783
                        
                        I was honourd with your favour of 11th ulto. I called on Mr Rittenhouse to enquire for the Theodolet which
                            you sent under my Care to be repaired in 1778—he says that he has it in good Order, tho’ taken to pieces & lay’d
                            up—he will have it put together that it may be ready when you direct it to be called for.
                        I have procurred 10 pieces of Ticklenberg of a good quality at 15d. per Ell and 200 Blankets of the proper
                            kind & well purchased at 10/9 ea. these articles are purchased lower than they could be now imported & a
                            vessel goes for Potowmack in a few days by which I shall direct them to Mr Lund Washington under Care of Mr Richardson.
                        I shall provide the other Articles as I meet with them to Advantage & shall have frequent
                            Opportunities to send to Alexandria or Georgetown & if you should have occasion for any other Articles for your
                            farms I shall be happy to execute your Orders.
                        I have lay’d by some Table Cloths, but Mrs Biddle advises me to wait for Mrs Washingtons directions for the
                            Sizes as they can be had of any length & width, at same time she joins me in most Respectful Compliments.I have
                            the honour to be with the greatest respect Your Excellencys Most Obedt & very humbe servt 
                        
                            Clement Biddle
                        
                        
                            I have also procured the rose Blankets.
                        

                    